941 F.2d 1206
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jorge Ortega BENITEZ, Plaintiff-Appellant,v.COUNTY OF MECKLENBURG, John Doe, Unnamed County ofMecklenburg Employee, Defendants-Appellees.
No. 91-7022.
United States Court of Appeals, Fourth Circuit.
Submitted April 24, 1991.Decided Aug. 20, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.   James B. McMillan, Senior District Judge.  (CA-89-406-M)
Jorge Ortega Benitez, appellant pro se.
Angela Lynn Dement, Womble, Carlyle, Sandridge & Rice, Winston-Salem, N.C., for appellees.
W.D.N.C.
AFFIRMED.
Before DONALD RUSSELL, SPROUSE and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Jorge Ortega Benitez appeals from the district court's order denying his motion for leave to file an amended complaint.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Benitez v. County of Mecklenburg, CA-89-406-M (W.D.N.C. Jan 11, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Benitez has also filed a motion in this Court seeking an order remanding the case to the district court.   This motion is denied